COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
                                                                 No. 08-16-00175-CV
IN RE:                                             §

HALLMARK COUNTY MUTUAL                                      AN ORIGINAL PROCEEDING
INSURANCE COMPANY,                                 §

                                                                   IN MANDAMUS
Relator.                                           §

                                                   §

                                          JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Sue Kurita, Judge of the County Court at Law No. 6 of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be conditionally

granted. We therefore conditionally grant the petition for writ of mandamus and order the trial

court to set aside its order entered on July 21, 2016 granting the motion to compel. The writ will

issue only if the trial court fails to comply.

         IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2016.


                                                 STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.